Citation Nr: 1431622	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), to include based on personal assault.

2.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD, to include based on personal assault.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and V.B


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1980.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2010 rating decision that declined to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to including PTSD, to include based on personal assault.

The Veteran was afforded a personal hearing at the RO in November 2012 before the undersigned Veterans Law Judge sitting at Philadelphia, Pennsylvania.  The transcript is of record. 

The Virtual VA and VBMS files have been reviewed.

Following adjudication of the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO most recently declined to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, by rating decision in September 2008; the Veteran did not perfect an appeal within one year of notification of the decision. 

2.  The evidence added to the record since the September 2008 determination is relevant and probative of the issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The September 2008 RO decision that declined to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, including based on personal assault, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, including based on personal assault, has been received and the claim is reopened. 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, to include based on personal assault, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal.

Factual Background and Legal Analysis

The RO declined to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, to include based on personal trauma in September 2008.  This decision is final. See 38 C.F.R. § 20.1103 (2013).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108.

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

The evidence that was of record at the time of the RO's September 2008 decision declining to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, included service treatment records showing that a psychiatric evaluation was requested for the Veteran for reasons that included drug and alcohol abuse and generally inconsistent behavior.  He was determined to have an immature personality but no disabling character disorder.  No acquired psychiatric disorder was diagnosed.  Post service, VA clinical records reflect that he was admitted on successive occasions from the mid 1980s for chronic alcohol and opioid abuse and other multi-substance dependence for which he underwent detoxification.  During a personal hearing in August 1987, the Veteran attested to a lengthy list of stressors, including sexual assault in service.  Service connection for a psychiatric disorder was denied by Board decision in September 1989 on the basis that an acquired psychiatric disorder was not shown in service and was not manifested until several years thereafter.  

The Veteran underwent VA examination in January 1997 and provided an account of three traumatic stressors in service, including being raped, witnessing a fellow soldier being cut in half right next to him by an ABH stinger, and being thrown 60 feet along the carrier and 30 feet into the air by a jet blast.  The examiner diagnosed PTSD, bipolar disorder and substance abuse, in remission, on Methadone, but did not provide a nexus opinion.  Subsequent thereto, voluminous VA and private clinical records reflect that Veteran received continuous therapeutic treatment and medication management for various psychiatric disorders, as well as for continuing substance abuse.  In June 1998, his treating Vet Center counsellor wrote that the Veteran's "major complaint" was PTSD which he "alleges comes from being raped in the Navy."  The counsellor did not diagnose PTSD and provided no nexus to service.  The Veteran continued to carry a diagnosis of PTSD, the etiology of which was not specified.  There were continuing references to military sexual trauma for which he also received treatment.  Service connection for an acquired psychiatric disorder, including PTSD, to include based on personal trauma was denied on a number of occasions over the years, most recently in September 2008 when the RO declined to reopen the claim.

Evidence added to the record since the September 2008 RO rating decision includes additional VA outpatient clinical records showing treatment for psychiatric symptomatology, including PTSD, as well as substance abuse.  Notations of military sexual trauma are recorded.  This evidence is essentially cumulative.  Significantly, however, in letters written in August 2009 and April 2010 and received in April 2010, the Veteran's treating VA practitioner wrote that he had been under her care for PTSD secondary to military sexual trauma for which he endorsed numerous symptoms associated with PTSD.  This clinical evidence specifically linking the etiology of PTSD to an event in service was not previously of record, is not cumulative and bears directly and substantially upon the specific matter under consideration.  It is thus so significant that it must be considered to fairly decide the merits of the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and that the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, to include based on personal assault, is reopened.  This matter is addressed in the remand that follows.


ORDER

The application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, to include based on personal assault, is granted.


REMAND

The Veteran asserts that he has PTSD as the result of several traumatic stressors in service, including personal assault, for which service connection is warranted. 

As indicated previously, post service VA and private clinical records refer to treatment for PTSD and military sexual trauma for many years without a clear etiological link between the two until receipt of his treating clinician's statements in April 2010.  The record reflects, however, that the Veteran has not had a VA examination for compensation and pension purposes specifically addressing PTSD related to military sexual trauma, to include a clinical opinion.  Moreover, since VA examination in 1997, extensive additional records have been associated with the claims folder, to include evaluations for Social Security purposes in the 1980s showing a history of sexual abuse, drug use and truancy dating back to adolescence.  The appellant should thus be scheduled for a current VA psychiatric examination.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination, including by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Additionally, the record indicates that Veteran continues to receive VA outpatient treatment for psychiatric disability.  The Board observes that the most recent VA outpatient records date through February 2010.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from March 2010 should be requested and associated with the claims folder or Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from March 2010 to the present and associate them with the claims folder.  If appellant has had any additional treatment, he should notify the RO/AMC so that all pertinent records may be retrieved.

2.  The RO should review the file, including all associated documents, and prepare a summary of the reported military and sexual assault-related stressors during active duty.  In preparing the summary, the RO must address any credibility questions raised by the record and any inconsistencies in the appellant's accounts should be noted.

3.  After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA examination by a board-certified VA psychiatrist who has not seen him previously to determine whether the diagnostic criteria for PTSD based on in-service stressors, to include personal/sexual assault are satisfied..  The examiner must indicate whether he is a board-certified physician.  Access to the appellant's claims files, Virtual VA file and any VBMS record, as well as a copy of this remand, must be made available to the physician designated to examine the appellant.  The RO must provide the examiner with a summary of all stressors that have been identified.  The examination report must clearly reflect whether a review of the claims folder, Virtual VA file and any VBMS records is performed.  Any special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.  

For any diagnosed psychiatric disorder, the examiner must opine whether it is at least as likely as not that the disorder began during the Veteran's period of active duty.  If PTSD is diagnosed the examiner must identify the evidence which corroborates the stressor(s) supporting the diagnosis and any evidence that is indicative of any behavioral changes while on active duty.  The examiner is requested to comment on the significance, if any, of the appellant's preservice history in the diagnostic assessment(s).

The report of examination must include a detailed narrative with a complete rationale for the opinions provided. 

4.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268   (1998).

5.  After taking any further development deemed appropriate, the RO should readjudicate the claim.  If the benefit is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


